[Cite as State v. Lumpkin, 2013-Ohio-810.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                    CLARK COUNTY

STATE OF OHIO                                    :
                                                 :     Appellate Case No. 2011-CA-80
        Plaintiff-Appellee                       :
                                                 :     Trial Court Case No. 11-CR-244
v.                                               :
                                                 :
NATHANIEL LUMPKIN                                :     (Criminal Appeal from
                                                 :     (Common Pleas Court)
        Defendant-Appellant                      :
                                                 :
                                              ...........

                                             OPINION

                              Rendered on the 8th day of March, 2013.

                                              ...........

LISA M. FANNIN, Atty. Reg. #0082337, Clark County Prosecutor’s Office, 50 East
Columbia Street, 4th Floor, Post Office Box 1608, Springfield, Ohio 45501
      Attorney for Plaintiff-Appellee

ADAM J. ARNOLD, Atty. Reg. #0088791, 208 Babington Court, Beavercreek, Ohio 45440
    Attorney for Defendant-Appellant

                                             .............

HALL, J.

        {¶ 1}    Nathaniel Lumpkin appeals from his conviction and sentence on one count of

breaking and entering.

        {¶ 2}    In his sole assignment of error, Lumpkin contends the trial court erred in
                                                                                             2


failing to notify him about post-release control at sentencing. This court raised the foregoing

issue in a December 3, 2012 decision and entry when we were reviewing the case after the

filing of a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). In that ruling, we explained:

               Despite the trial court’s statement in the judgment entry that it notified

       Lumpkin about post-release control, such notification does not appear in the

       sentencing transcript or elsewhere in the record. Therefore, a non-frivolous

       issue exists as to whether the trial court erred in failing to notify Lumpkin

       about post-release control at sentencing. See, e.g., State v. Qualls, 131 Ohio

       St.3d 499, 504, 2012-Ohio-1111, 967 N.E.2d 718, ¶18 (recognizing that “a trial

       court must provide statutorily compliant notification to a defendant regarding

       postrelease control at the time of sentencing, including notifying the defendant

       of the details of the postrelease control and the consequences of violating

       postrelease control”).

       {¶ 3}    We subsequently appointed new counsel for Lumpkin, who now raises as a

sole assignment of error that the trial court erred in including post-release control in the

judgment entry but not mentioning it at sentencing. For its part, the State concedes that the

trial court’s failure to address post-release control at sentencing constitutes reversible error.

See, e.g., State v. Blessing, 2d Dist. Clark No. 2011 CA 56, 2013-Ohio-392, ¶41. Accordingly,

Lumpkin’s sole assignment of error is sustained.

       {¶ 4}    The portion of the trial court’s judgment entry imposing post-release control is

reversed, and the cause is remanded for proper imposition of post-release control. In all other
                                                         3


respects, the trial court’s judgment is affirmed.

                                         .............

DONOVAN and FROELICH, JJ., concur.


Copies mailed to:

Lisa M. Fannin
Adam J. Arnold
Hon. Douglas M. Rastatter